Exhibit 10.7

 

GEVO, INC.

AMENDED AND RESTATED 2010 STOCK INCENTIVE PLAN

____________________________

 

Restricted Shares Award Agreement

__________________________________

 

You are hereby awarded Restricted Shares subject to the terms and conditions set
forth in this agreement (the “Award Agreement” or “Award”) and in the Gevo, Inc.
Amended and Restated 2010 Stock Incentive Plan (as amended from time to time,
the “Plan”). A copy of the Plan is attached as Exhibit A. A summary of the Plan
appears in its Prospectus, which is attached as Exhibit B. You should carefully
review these documents, and consult with your personal financial and legal
advisors, before accepting this Award. Capitalized terms are defined in the Plan
or in this Award Agreement.

 

This Award is conditioned on your execution of this Award Agreement within
twenty (20) days after the Award Date specified in Section 1 below. By executing
this Award Agreement, you agree to be bound by all of the Plan’s terms and
conditions as if they had been set out verbatim below as well as this Award
Agreement. In addition, you recognize and agree that all determinations,
interpretations, or other actions respecting the Plan and this Award Agreement
will be made by the Board of Directors (the “Board”) of Gevo, Inc. (the
“Company”) or any Committee appointed by the Board to administer the Plan, and
shall (in the absence of manifest bad faith or fraud) be final, conclusive and
binding on all parties, including you and your successors in interest.

 

1.

Specific Terms. This Award is being granted pursuant to Section 7 of the Plan
and has the following terms:

 

Name of Participant:

 

 

Number of Shares Subject to Award:

 

 

Purchase Price per Share (if applicable):

 

 

Fair Market Value per Share on Award Date:

 

 

Award Date:

 

 

Vesting Schedule:

 

 

Deferral Elections:

Not allowed.

 

§83(b) Elections:

Allowed pursuant to Section 7(d) of the Plan (a suggested form of Election is
attached hereto as Exhibit C).

 

Accelerated Vesting:

You will become 100% vested in this Award if your Continuous Service ends due to
your Involuntary Termination on or within 12 months after a Change in Control
(subject to the terms of any employment or other agreement between you and the
Company and/or any Affiliate).

 

Recapture and Recoupment:

Section 14 of the Plan shall apply regarding Termination, Rescission, and
Recapture of this Award.

 

Section 15 of the Plan shall apply regarding Recoupment of this Award; provided
that the three-year limitation therein shall not apply to the extent a longer
period is required by applicable law, rule, regulation, or listing standard.

 

Lifetime Transfers:

Your rights under this Award Agreement and the Restricted Shares may not be
sold, pledged, or otherwise transferred without the prior written consent of the
Committee.

 

 

 

--------------------------------------------------------------------------------

 

Restricted Shares Award Agreement

Gevo, Inc. Amended and Restated 2010 Stock Incentive Plan

Page 2

 

 

2.

Termination of Continuous Service. Subject to the terms of any employment
agreement between you and the Company (and/or any Affiliate) that is in effect
when your Continuous Service terminates, any Restricted Shares that have not
vested as of the date your Continuous Service terminates shall be canceled and
shall become automatically null and void immediately upon such termination of
your Continuous Service for any reason.

 

3.

Dividends. When Shares are delivered to you or your duly-authorized transferee
pursuant to the vesting of the Shares, you or your duly-authorized transferee
shall also be entitled to receive, with respect to each Share delivered, (i) a
number of Shares equal to any stock dividends that were declared and paid to the
holders of Shares between the Award Date and the date such Share is issued, and
(ii) cash or a number of Shares having a Fair Market Value (on the date of each
cash dividend payment date) equal to any cash dividends that were paid to the
holders of Shares based on a record date between the Award Date and date such
Share is delivered. To the extent that your Continuous Service ends, you will
forfeit all right to dividends (whether paid in cash or in stock) attributable
to all unvested Restricted Shares.

 

4.

Investment Purposes. By executing this Award Agreement, you acknowledge that you
are receiving and will be holding your Shares for investment purposes only for
your own account, and not with a view to, for resale in connection with, or with
an intent of participating directly or indirectly in, any distribution of such
Shares within the meaning of the Securities Act of 1933, as amended (the
“Securities Act”).

 

 

--------------------------------------------------------------------------------

 

Restricted Shares Award Agreement

Gevo, Inc. Amended and Restated 2010 Stock Incentive Plan

Page 3

 

 

5.

Issuance of Restricted Shares. Until all vesting restrictions lapse, any
certificates that you receive for Restricted Shares will include a legend
stating that they are subject to the restrictions set forth in the Plan and this
Award Agreement. The certificates evidencing such Restricted Shares that will be
issued will bear the following legend that shall remain in place and effective
until all other vesting restrictions lapse and new certificates are issued:

 

The sale or other transfer of the Stock represented by this certificate, whether
voluntary, involuntary, or by operation of law, is subject to certain vesting,
forfeiture, termination, rescission, and recapture restrictions on transfer set
forth in the Gevo, Inc. Amended and Restated 2010 Stock Incentive Plan, in a
related Award Agreement, and in any rules and administrative procedures adopted
pursuant to such Plan or related Award Agreement. A copy of the Plan, such Award
Agreement, and such rules and procedures may be obtained from the Secretary of
Gevo, Inc.

 

In addition, the Company shall make a notation regarding the restrictions on
transfer of the Restricted Shares in its stock books, and shares of the
Restricted Shares shall be transferred on the books of the Company only if
transferred or sold in accordance with the terms of the Plan and this Award
Agreement.

 

6.

Unvested Restricted Shares. The Company will hold any Restricted Shares in
escrow until vesting occurs. You will be reflected as the owner of record on the
Company’s books and records of any Shares issued pursuant to this Award
Agreement. The Company will hold any stock certificates for safekeeping until
such Restricted Shares have become vested and non-forfeitable. You must deliver
to the Company, as soon as practicable after the date any Restricted Shares are
issued, a stock power, endorsed in blank, with respect to any such Shares. If
you forfeit any Restricted Shares, the stock power will be used to return the
certificates for the forfeited Restricted Shares to the transfer agent for
cancellation. As the owner of record of any Restricted Shares you qualify to
receive pursuant to this Award Agreement, you will be entitled to all rights of
a stockholder of the Company, including the right to vote the Shares; subject,
however, to the provisions of Section 3 hereof with respect to any cash or stock
dividends that are paid between the Award Date and your receipt of Shares
pursuant to a vesting event, subject in each case to the treatment of the Award
upon cessation of Continuous Service before the particular record date for
determining stockholders of record entitled to the payment of the dividend or
distribution. To the extent such a dividend is paid in stock or cash, such stock
or cash shall be subject to the same vesting restrictions contained in Section
1.

 

7.

Section 83(b) Election Notice. If you make an election under Section 83(b) of
the Internal Revenue Code of 1986, as amended, with respect to the Restricted
Shares subject to the Award (a “Section 83(b) election”), you agree to provide a
copy of such election to the Company within 10 days after filing that election
with the Internal Revenue Service. Exhibit C contains a suggested form of
Section 83(b) election.

 

8.

Designation of Beneficiary. Notwithstanding anything to the contrary contained
herein or in the Plan, following the execution of this Award Agreement, you may
expressly designate a beneficiary (the “Beneficiary”) to your interest, if any,
in this Award and any underling Shares. In order to designate a Beneficiary you
must complete and execute a designation of beneficiary agreement substantially
in the form attached hereto as Exhibit D (the “Designation of Beneficiary”) and
deliver an executed copy of the Designation of Beneficiary to the Company.

 

9.

Restrictions on Transfer of Award. If, while Shares are Restricted Shares, you
attempt to assign, pledge, transfer, or otherwise dispose of such Restricted
Shares, voluntarily or involuntarily, all rights with respect to such Restricted
Shares shall irrevocably terminate and all such Restricted Shares shall promptly
be surrendered to the Company. Your rights under this Award Agreement may not be
sold, pledged, or otherwise transferred without the prior written consent of the
Committee, except as provided herein.

 

 

--------------------------------------------------------------------------------

 

Restricted Shares Award Agreement

Gevo, Inc. Amended and Restated 2010 Stock Incentive Plan

Page 4

 

 

10.

Conditions on Issuance of Shares; Transfer Restrictions. Notwithstanding any
other provision of the Plan or of this Award Agreement, the Committee may
condition your receipt of Shares on your execution of a shareholder agreement
imposing terms generally applicable to other similarly-situated
employee-shareholders. In addition, the Company at its discretion may impose
restrictions upon the sale, pledge or other transfer of Shares received pursuant
to this Award Agreement (including the placement of appropriate legends on stock
certificates or the imposition of stop-transfer instructions) if, in the
judgment of the Company, such restrictions are necessary or desirable in order
to achieve compliance with the Securities Act or the securities laws of any
state or any other law or to enforce the intent of this Award.

 

11.

Taxes. By signing this Award Agreement, you acknowledge that you shall be solely
responsible for the satisfaction of any taxes, interest and penalties that may
arise pursuant to this Award (including taxes arising under Sections 409A or
4999 of the Code), and that the Company, its Affiliates, the Committee and all
other persons or entities shall have no obligation whatsoever to pay such taxes,
interest or penalties or otherwise indemnify or hold you harmless from any or
all of such taxes, interest or penalties. The Committee shall have the sole
discretion to interpret the requirements of the Code, including Section 409A,
for purposes of the Plan and this Award Agreement. You acknowledge and agree
that the Company, its Affiliates, the Committee and all of their employees and
representatives have not and will not provide any tax advice to you. The
Company’s obligation to issue Shares to you upon vesting is at all times subject
to your prior or coincident satisfaction of all required Withholding Taxes.

You may satisfy Withholding Tax obligations by any of the following means or a
combination thereof: (i) tendering a cash payment to the Company, (ii) having
the Company withhold an amount from any cash amount otherwise due or become due
from the Company to you, (iii) having the Company withhold a number of Shares
that would otherwise become vested under this Award Agreement (up to the
employer's minimum tax withholding rate) or (iv) delivering to the Company
already owned Shares of Company Stock (up to the employer's minimum required tax
withholding rate).

 

12.

Electronic Delivery. The Company may, in its sole discretion, decide to deliver
any documents related to your current or future participation in the Plan by
electronic means or to request your consent to participate in the Plan by
electronic means. You hereby consent to receive such documents by electronic
delivery and agree to participate in the Plan through an on-line or electronic
system established and maintained by the Company or a third party designated by
the Company.

 

13.

Notices. Any notice or communication required or permitted by any provision of
this Award Agreement to be given to you shall be in writing and shall be
delivered electronically, personally, or sent by certified mail, return receipt
requested, addressed to you at the last address that the Company had for you on
its records. Each party may, from time to time, by notice to the other party
hereto, specify a new address for delivery of notices relating to this Award
Agreement. Any such notice shall be deemed to be given as of the date such
notice is personally delivered or two business days after the date such notice
is properly mailed.

 

 

--------------------------------------------------------------------------------

 

Restricted Shares Award Agreement

Gevo, Inc. Amended and Restated 2010 Stock Incentive Plan

Page 5

 

 

14.

Binding Effect. Except as otherwise provided in this Award Agreement or in the
Plan, every covenant, term, and provision of this Award Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
heirs, legatees, legal representatives, successors, transferees, and assigns.

 

15.

Modifications. This Award Agreement may be modified or amended at any time, in
accordance with the Plan (including, but not limited to, Section 18 of the Plan)
and provided that you must consent in writing to any modification that adversely
and materially affects any rights or obligations under this Award Agreement
(with such an affect being presumed to arise from a modification that would
trigger a violation of Section 409A of the Code), unless otherwise provided in
this Award Agreement or the Plan and provided that before a Change in Control,
the Committee may make such modifications as it determines in good faith are not
materially adverse to you.

 

16.

Headings. Section and other headings contained in this Award Agreement are for
reference purposes only and are not intended to describe, interpret, define or
limit the scope or intent of this Award Agreement or any provision hereof.

 

17.

Severability. Every provision of this Award Agreement and of the Plan is
intended to be severable. If any term hereof is illegal or invalid for any
reason, such illegality or invalidity shall not affect the validity or legality
of the remaining terms of this Award Agreement.

 

18.

Counterparts. This Award Agreement may be executed by the parties hereto in
separate counterparts, each of which when so executed and delivered shall be an
original, but both such counterparts shall together constitute one and the same
instrument.

 

19.

Plan Governs. By signing this Award Agreement, you acknowledge that you have
received a copy of the Plan and that your Award Agreement is subject to all the
provisions contained in the Plan, the provisions of which are made a part of
this Award Agreement and your Award is subject to all interpretations,
amendments, rules and regulations which from time to time may be promulgated and
adopted pursuant to the Plan. In the event of a conflict between the provisions
of this Award Agreement and those of the Plan, the provisions of the Plan shall
control.

 

20.

Not a Contract of Employment. By executing this Award Agreement, you acknowledge
and agree that (i) any person who is terminated before full vesting of an award,
such as the one granted to you by this Award, could claim that he or she was
terminated to preclude vesting; (ii) you promise never to make such a claim;
(iii) in any event, you have no right to pro-rated vesting with respect to the
Award if your Continuous Service is terminated before any applicable Vesting
Date (regardless of the portion of the vesting period you actually were in
Continuous Service), (iv) nothing in this Award Agreement or the Plan confers on
you any right to continue an employment, service or consulting relationship with
the Company or any Affiliate, nor shall it affect in any way your right or the
Company’s right or the right of any Affiliate to terminate your employment,
service, or consulting relationship at any time, with or without Cause; and (v)
the Company would not have granted this Award to you but for these
acknowledgements and agreements.

 

 

--------------------------------------------------------------------------------

 

Restricted Shares Award Agreement

Gevo, Inc. Amended and Restated 2010 Stock Incentive Plan

Page 6

 

 

21.

Governing Law. The laws of the State of Delaware shall govern the validity of
this Award Agreement, the construction of its terms, and the interpretation of
the rights and duties of the parties hereto, without regard to the State’s
conflict of laws rules.

 

BY YOUR SIGNATURE BELOW, along with the signature of the Company’s
representative, you and the Company agree that the Restricted Shares are awarded
under and governed by the terms and conditions of this Award Agreement and the
Plan.

 

 

Gevo, Inc.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

         

PARTICIPANT

 

The undersigned Participant hereby accepts the terms of this Award Agreement and
the Plan.

          By:    

 

  Name of Participant:     

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

GEVO, INC.

AMENDED AND RESTATED 2010 STOCK INCENTIVE PLAN

_______________________________

 

Plan Document

______________________________

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT B

GEVO, INC.

AMENDED AND RESTATED 2010 STOCK INCENTIVE PLAN

_______________________________

 

Plan Prospectus

______________________________

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT C

GEVO, INC.

AMENDED AND RESTATED 2010 STOCK INCENTIVE PLAN

_______________________________

 

Section 83(b) Election Form

______________________________

 

Attached is an Internal Revenue Code Section 83(b) Election Form. IF YOU WISH TO
MAKE A SECTION 83(B) ELECTION, YOU MUST DO SO WITHIN 30 DAYS AFTER THE DATE THE
RESTRICTED SHARES COVERED BY THE ELECTION WERE TRANSFERRED (WITHIN THE MEANING
OF SECTION 83(B)) TO YOU. In order to make the election, you must completely
fill out the attached form (or an acceptable substitute substantially identical
to the attached form) and file one copy with the Internal Revenue Service office
where you file your tax return. You also must submit a copy of the election form
to the Company within 10 days after filing that election with the Internal
Revenue Service. A Section 83(b) election normally cannot be revoked.

 

 

--------------------------------------------------------------------------------

 

 

GEVO, INC.

AMENDED AND RESTATED 2010 STOCK INCENTIVE PLAN

 

 

________________________________________________________

 

Election to Include Value of Restricted Shares in Gross Income

in Year of Transfer Under Internal Revenue Code Section 83(b)

_________________________________________________________

 

Pursuant to Section 83(b) of the Internal Revenue Code, I hereby elect within 30
days after receiving the property described herein to be taxed immediately on
its value specified in item 5 below.

 

1.

My General Information:

 

  Name:        Address:               S.S.N.or T.I.N.:    

 

2.

Description of the property with respect to which I am making this election:

 

____________________ shares of ___________ stock of Gevo, Inc. (the “Restricted
Shares”).

 

3.

The Restricted Shares were transferred to me on ______________ ___, 20__. This
election relates to the 20____ calendar taxable year.

 

4.

The Restricted Shares are subject to the following restrictions:

 

The Restricted Shares are forfeitable until they are earned in accordance with
Section 1 of the Gevo, Inc. Amended and Restated 2010 Stock Incentive Plan
(“Plan”) Restricted Share Award Agreement (“Award Agreement”) or other Award
Agreement or Plan provisions. The Restricted Shares generally are not
transferable until my interest becomes vested and nonforfeitable, pursuant to
the Award Agreement and the Plan.

 

5.

Fair market value:

 

The fair market value at the time of transfer (determined without regard to any
restrictions other than restrictions which by their terms never will lapse) of
the Restricted Shares with respect to which I am making this election is $_____
per share.

 

6.

Amount paid for Restricted Shares:

 

The amount I paid for the Restricted Shares is $____ per share.

 

 

--------------------------------------------------------------------------------

 

 

7.

Furnishing statement to employer:

 

A copy of this statement has been furnished to my employer, ______________. If
the transferor of the Restricted Shares is not my employer, that entity also has
been furnished with a copy of this statement.

 

8.

Award Agreement or Plan not affected:

 

Nothing contained herein shall be held to change any of the terms or conditions
of the Award Agreement or the Plan.

 

 

Dated: ____________ __, 20__.

 

 

_________________________________________

Taxpayer

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT D

 

GEVO, INC.

AMENDED AND RESTATED 2010 STOCK INCENTIVE PLAN

_________________________________

 

Designation of Beneficiary

_________________________________

 

In connection with the Awards designated below that I have received pursuant to
the Gevo, Inc. Amended and Restated 2010 Stock Incentive Plan (as amended from
time to time, the “Plan”), I hereby designate the person specified below as the
beneficiary upon my death of my interest in such Awards. This designation shall
remain in effect until revoked in writing by me.

 

Name of Beneficiary:       Address:                       Social Security No.: 
 

 

This beneficiary designation relates to any and all of my rights under the
following Award or Awards:

 

 

☐

any Award that I have received or ever receive under the Plan.

 

 

☐

any Restricted Shares that I have received or ever receive under the Plan.

 

 

☐

the _________________ Award of __________________ that I received pursuant to an
Award Agreement dated _________ __, ____ between myself and the Company.

 

I understand that this designation operates to entitle the above named
beneficiary, in the event of my death, to any and all of my rights under the
Award(s) designated above from the date this form is delivered to the Company
until such date as this designation is revoked in writing by me, including by
delivery to the Company of a written designation of beneficiary executed by me
on a later date.

 

 

 

 

 

 

Date:

 

 

 

By:

 

 

 

 

Name of Participant

 

 

 

 

 

 

Sworn to before me this

____day of ____________, 20__

___________________________

Notary Public

County of     _________________

State of     __________________

 